Case: 12-51297       Document: 00512246884         Page: 1     Date Filed: 05/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 20, 2013
                                     No. 12-51297
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




JESUS GARCIA, JR.,

                                                  Plaintiff–Appellant,

versus

BOARD OF PARDONS AND PAROLES,

                                                  Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 1:12-CV-804




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Jesus Garcia, Texas prisoner # 1547814, seeks leave to appeal in forma
pauperis (“IFP”) from the dismissal of his almost incomprehensible complaint

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51297       Document: 00512246884     Page: 2    Date Filed: 05/20/2013

                                   No. 12-51297

against the Texas Board of Pardons and Paroles. By moving to proceed IFP,
Garcia challenges the district court’s certification that his appeal is not in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). His challenge
“must be directed solely to the trial court’s reasons for the certification decision,”
id., and our inquiry “is limited to whether the appeal involves legal points argua-
ble on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks and citation omitted).
      Even the most painstaking dissection and liberal construction of Garcia’s
IFP motion yields no argument relevant “to the trial court’s reasons for the
certification decision.” Baugh, 117 F.3d at 202. Nor does Garcia identify
arguable legal points sufficient to prevent dismissal of the appeal as frivolous.
See id. Accordingly, the motion for IFP status is DENIED, and the appeal is
DISMISSED as frivolous. See id. at 202 & n.24; 5TH CIR. R. 42.2.
      This frivolous appeal earns Garcia a “strike” under 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 385–87 (5th Cir. 1996). Garcia is
warned that if he accumulates two more strikes by bringing additional frivolous
actions or appeals, he will not be allowed to proceed IFP in any civil action while
incarcerated or detained unless he is in imminent danger of serious physical
injury. See § 1915(g).




                                          2